Judgment, Supreme Court, New York County (Alvin Schlesinger, J.), rendered April 1, 1993, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 5 to 10 years, unanimously affirmed.
The defendant’s claim that the trial court improperly closed the courtroom during the testimony of the undercover police officer is unpreserved for appellate review. Moreover, were we to reach defendant’s claim, we would find it devoid of merit as the testimony at the Hinton hearing established that the officer was still regularly working as an undercover officer in numerous ongoing investigations in the vicinity of defendant’s arrest, that his life had been threatened in the course of his undercover work, and that he would no longer be able to work undercover without fearing for his safety if his identity as a police officer were to become known (see, People v Martinez, 82 NY2d 436). Defendant’s other contention, that the court should have delivered an agency charge, is also unpreserved for appellate review as a matter of law. We decline to review it in the interest of justice as defense counsel explicitly told the court that he did not want the charge. Concur — Rosenberger, J. P., Asch, Williams and Mazzarelli, JJ.